

WARRANT TO PURCHASE COMMON STOCK
 
THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT FOR DISTRIBUTION, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED NEITHER THE WARRANT NOR THE SHARES MAY BE SOLD, PLEDGED, OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR PURSUANT TO RULE 144 OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED. THIS WARRANT
MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION
PRECEDENT TO THE SALE, PLEDGE OR OTHER TRANSFER OF ANY INTEREST IN THIS WARRANT
OR THE SHARES ISSUABLE HEREUNDER.


Issuer: Infinium Labs, Inc.
Class of Stock: Common Stock
Issue Date: January 24, 2006
Expiration Date: January 24, 2009
 
THIS WARRANT TO PURCHASE COMMON STOCK is being issued pursuant to that certain
Securities Purchase Agreement dated as of the date hereof (the “Purchase
Agreement”) between Infinium Labs, Inc., a Delaware corporation (the “Company”)
and Golden Gate Investors, Inc. (“Holder”).


ARTICLE 1
DESCRIPTION OF WARRANTS
 
1.1  Warrants.The Company hereby grants to Holder the right to purchase
5,000,000 shares of the Company’s Common Stock (the “Shares” or “Warrant
Shares”) at a price per share equal to the Exercise Price set forth in section
2.4 below. This Warrant is exercisable concurrently with, and not subsequent to,
the issuance of a Conversion Notice under the Debenture. The date that the
Holder issues a Conversion Notice under the Debenture is hereafter referred to
as the “Conversion Date.” Defined terms not defined herein shall have the
meanings ascribed to them in the Debenture or the Securities Purchase Agreement.
 
1.2 Requirement to Exercise. Holder agrees that, beginning in the first full
calendar month after the Registration Statement is declared effective, Holder
will simultaneously exercise a percentage of this Warrant that is equal to the
percentage of the Debenture being converted, provided that the Common Shares are
available, registered and freely tradable. If Holder exercises more than 5% of
the Warrants in any calendar month, the excess over 5% shall be credited against
the next month’s minimum exercise amount. In the event Holder does not
simultaneously exercise this Warrant with the Debenture, Holder shall not be
entitled to receive the shares of common stock for the portion of the Debenture
being simultaneously converted..
 
1.3 Expiration of Warrants. This Warrant shall expire and Holder shall no longer
be able to purchase the Warrant Shares on the Expiration Date.
 

_________ 
 _________
Initials 
 Initials

 
1

--------------------------------------------------------------------------------


 
ARTICLE 2
EXERCISE
 
2.1  Method of Exercise. Holder may exercise this Warrant by delivering a duly
executed Warrant Notice of Exercise in substantially the form attached as
Appendix 1 to the principal office of the Company.
 
2.2  Delivery of Certificate and New Warrant. As promptly as practicable after
the receipt of the Warrant Notice of Exercise, but in any event not more than
two (2) Business Days after the Company’s receipt of the Warrant Notice of
Exercise, the Company shall issue the Shares and cause to be mailed for delivery
by overnight courier, or if a Registration Statement covering the Shares has
been declared effective by the SEC cause to be electronically transferred, to
Holder a certificate representing the Shares acquired and, if this Warrant has
not been fully exercised and has not expired, a new Warrant substantially in the
form of this Warrant representing the right to acquire the portion of the Shares
not so acquired.
 
2.3  Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation, or surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor.
 
2.4  Exercise Price. The Exercise Price of this Warrant shall be $1.00 per
Share.
 
ARTICLE 3
ADJUSTMENT TO THE SHARES
 
The number of Shares purchasable upon the exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time upon the
occurrence of certain events, as follows:
 
3.1  Reclassification. In case of any reclassification or change of outstanding
securities of the class issuable upon exercise of this Warrant then, and in any
such case, the Holder, upon the exercise hereof at any time after the
consummation of such reclassification or change, shall be entitled to receive in
lieu of each Share theretofore issuable upon exercise of this Warrant, the kind
and amount of shares of stock, other securities, money and/or property received
upon such reclassification or change by a holder of one Share. The provisions of
this Section 3.1 shall similarly apply to successive reclassifications or
changes.
 
3.2  Subdivision or Combination of Shares. If the Company at any time while this
Warrant remains outstanding and unexpired shall subdivide or combine its Shares,
the Exercise Price shall be proportionately decreased in the case of a
subdivision or increased in the case of a combination.
 
3.3  Stock Dividends. If the Company, at any time while this Warrant is
outstanding shall pay a dividend with respect to its Shares payable in Shares,
or make any other distribution of Shares with respect to Shares (except any
distribution specifically provided for in Section 3.1 and Section 3.2 above),
then the Exercise Price shall be adjusted, effective from and after the date of
determination of shareholders entitled to received such dividend or
distribution, to that price determined by multiplying the Exercise Price in
effect immediately prior to such date of determination by a fraction, (a) the
numerator of which shall be the total number of Shares outstanding immediately
prior to such dividend or distribution, and (b) the denominator of which shall
be the total number of Shares outstanding immediately after such dividend or
distribution.
 

_________ 
 _________
Initials 
 Initials

 
2

--------------------------------------------------------------------------------


 
3.4  Non-Cash Dividends. If the Company at any time while this Warrant is
outstanding shall pay a dividend with respect to Shares payable in securities
other than Shares or other non-cash property, or make any other distribution of
such securities or property with respect to Shares (except any distribution
specifically provided for in Section 3.1 and Section 3.2 above), then this
Warrant shall represent the right to acquire upon exercise of this Warrant such
securities or property which a holder of Shares would have been entitled to
receive upon such dividend or distribution, without the payment by the Holder of
any additional consideration for such securities or property.
 
3.5  Effect of Reorganization and Asset Sales. If any (i) reorganization or
reclassification of the Common Stock (ii) consolidation or merger of the Company
with or into another corporation, or (iii) sale or all or substantially all of
the Company’s operating assets to another corporation followed by a liquidation
of the Company (any such transaction shall be referred to herein as an “Event”),
is effected in such a way that holders of common Stock are entitled to receive
securities and/or assets as a result of their Common Stock ownership, the
Holder, upon exercise of this Warrant, shall be entitled to receive such shares
of stock securities or assets which the Holder would have received had it fully
exercised this Warrant on or prior the record date for such Event. The Company
shall not merge into or consolidate with another corporation or sell all of its
assets to another corporation for a consideration consisting primarily of
securities of such corporation, unless the successor or acquiring corporation,
as the case may be, shall expressly assume the due and punctual observance and
performance of each and every covenant and condition of this Warrant to be
performed or observed by the Company and all of the obligations and liabilities
hereunder, subject to such modification as shall be necessary to provide for
adjustments which shall be as nearly equivalent as practicable to the
adjustments provided for in this Section 2. The foregoing provisions shall
similarly apply to successive mergers, consolidations or sales of assets.
 
3.6  Adjustment of Number of Shares. Upon each adjustment in the Exercise Price,
the number of Shares shall be adjusted, to the nearest whole share, to the
product obtained by multiplying the number of Shares, purchasable immediately
prior to such adjustment by a fraction, the numerator of which shall be the
Exercise Price immediately prior to such adjustment and the denominator of which
shall be the Exercise Price immediately thereafter.
 
3.7  No Impairment. The Company shall not, by amendment of its articles of
incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out all of the provisions of this Warrant and
in taking all such action as may be reasonably necessary or appropriate to
protect Holder’s rights hereunder against impairment. If the Company takes any
action affecting its Common Stock other than as described above that adversely
affects Holder’s rights under this Warrant, the Exercise Price shall be adjusted
downward and the number of Shares issuable upon exercise of this Warrant shall
be adjusted upward in such a manner that the aggregate Exercise Price of this
Warrant is unchanged.
 

_________ 
 _________
Initials 
 Initials

 
3

--------------------------------------------------------------------------------


 
3.8  Fractional Shares. No fractional Shares shall be issuable upon the exercise
of this Warrant, and the number of Shares to be issued shall be rounded down to
the nearest whole Share.
 
3.9  Certificate as to Adjustments. Upon any adjustment of the Exercise Price,
the Company, at its expense, shall compute such adjustment and furnish Holder
with a certificate of its Chief Financial Officer setting forth such adjustment
and the facts upon which such adjustment is based. The Company shall, upon
written request, furnish Holder a certificate setting forth the Exercise Price
in effect upon the date thereof and the series of adjustments leading to such
Exercise Price.
 
3.10  No Rights of Shareholders. This Warrant does not entitle Holder to any
voting rights or any other rights as a shareholder of the Company prior to the
exercise of Holder’s right to purchase Shares as provided herein.
 
ARTICLE 4
REPRESENTATIONS AND COVENANTS OF THE COMPANY
 
4.1  Representations and Warranties. The Company hereby represents and warrants
to Holder that all Shares which may be issued upon the exercise of the purchase
right represented by this Warrant, shall, upon issuance, be duly authorized,
validly issued, fully paid and nonasessable, and free of any liens and
encumbrances.
 
4.2  Notice of Certain Events. If the Company proposes at any time (a) to
declare any dividend or distribution upon its Common Stock, whether in cash,
property, stock, or other securities and whether or not a regular cash dividend;
(b) to offer for subscription pro rata to the holders of any class or series of
its stock any additional shares of stock of any class or series or other rights;
(c) to effect any reclassification or recapitalization of Common Stock; (d) to
merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up; or (e) offer holders of registration rights the opportunity
to participate in an underwritten public offering of the Company’s securities
for cash, then, in connection with each such event, the Company shall give
Holder (1) at least 20 days prior written notice of the date on which a record
will be taken for such dividend, distribution, or subscription rights (and
specifying the date on which the holders of Common Stock will be entitled
thereto) or for determining rights to vote, if any, in respect of the matters
referred to in (c) and (d) above; (2) in the case of the matters referred to in
(c) and (d) above at least 20 days prior written notice of the date when the
same will take place (and specifying the date on which the holders of Common
Stock will be entitled to exchange their Common Stock for securities or other
property deliverable upon the occurrence of such event); and (3) in the case of
the matter referred to in (e) above, the same notice as is given to the holders
of such registration rights.
 
4.3  Information Rights. So long as Holder holds this Warrant and/or any of the
Shares, the Company shall deliver to Holder (a) promptly after mailing, copies
of all notices or other written communications to the shareholders of the
Company, (b) within ninety (90) days of their availability, the annual audited
financial statements of the Company certified by independent public accountants
of recognized standing, and (c) within forty-five (45) days after the end of
each fiscal quarter or each fiscal year, the Company’s quarterly, unaudited
financial statements.
 

_________ 
 _________
Initials 
 Initials

 
4

--------------------------------------------------------------------------------


 
4.4  Reservation of Warrant Shares. The Company has reserved and will keep
available, out of the authorized and unissued shares of Common Stock, the full
number of shares sufficient to provide for the exercise of the rights of
purchase represented by this Warrant.
 
4.5  Registration Rights. If Holder exercises this Warrant and purchases some or
all of the Shares, Holder shall have the Registration Rights set forth in that
certain Registration Rights Agreement executed concurrently therewith.
 
ARTICLE 5
REPRESENTATIONS AND COVENANTS OF THE HOLDER
 
5.1  Private Issue. Holder understands (i) that the Shares issuable upon
exercise of Holder’s rights contained in the Warrant are not registered under
the Act or qualified under applicable state securities laws on the ground that
the issuance contemplated by the Warrant will be exempt from the registration
and qualifications requirements thereof, and (ii) that the Company’s reliance on
such exemption is predicated on Holder’s representations set forth in this
Article 5.
 
5.2  Financial Risk. Holder has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
investment and has the ability to bear the economic risks of its investment.
 
5.3  Risk of No Registration. Holder understands that if the Company does not
register with the Securities and Exchange Commission pursuant to Section 12 of
the Act, or file reports pursuant to Section 15(d), of the Securities Exchange
Act of 1934 (the “1934 Act”), or if a registration statement covering the
securities under the Act is not in effect when it desires to sell (i) the right
to purchase Shares pursuant to the Warrant, or (ii) the Shares issuable upon
exercise of the right to purchase, it may be required to hold such securities
for an indefinite period.
 
5.4  Accredited Investor. Holder is an “accredited investor,” as such term is
defined in Regulation D promulgated pursuant to the Act.
 
ARTICLE 6
MISCELLANEOUS
 
6.1  Term. This Warrant is exercisable, in whole or in part, at any time and
from time to time on or after the Issue Date and on or before the Expiration
Date set forth above.
 
6.2  Compliance with Securities Laws on Transfer. This Warrant may not be
transferred or assigned in whole or in part without compliance with applicable
federal and state securities laws by the transferor and the transferee
(including, without limitation, the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Company, as reasonably
requested by the Company). The Company shall not require Holder to provide an
opinion of counsel if the transfer is to an affiliate of Holder.
 

_________ 
 _________
Initials 
 Initials

 
5

--------------------------------------------------------------------------------


 
6.3  Transfer Procedure. Holder shall have the right without the consent of the
Company to transfer or assign in whole or in part this Warrant and the Shares
issuable upon exercise of this Warrant. Holder agrees that unless there is in
effect a registration statement under the Act covering the proposed transfer of
all or part of this Warrant, prior to any such proposed transfer the Holder
shall give written notice thereof to the Company (a “Transfer Notice”). Each
Transfer Notice shall describe the manner and circumstances of the proposed
transfer in reasonable detail and, if the company so requests, shall be
accompanied by an opinion of legal counsel, in a form reasonably satisfactory to
the Company, to the effect that the proposed transfer may be effected without
registration under the Act; provided that the Company will not require opinions
of counsel for transactions involving transfers to affiliates or pursuant to
Rule 144 promulgated by the Securities and Exchange Commission under the act,
except in unusual circumstances.
 
6.4  Notices, etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be delivered personally, or sent by
telecopier machine or by a nationally recognized overnight courier service, and
shall be deemed given when so delivered personally, or by telecopier machine or
overnight courier service as follows:


If to the Company, to:


Infinium Labs, Inc.
1191 Second Avenue, 5th Floor
Seattle, Washington 98101
Telephone: 206-393-3000
Facsimile: 206-393-3031




If to the Holder, to:


Golden Gate Investors, Inc.
7817 Herschel Avenue, Suite 200
La Jolla, CA 92037
Telephone: 858-551-8789
Facsimile: 858-551-8779
 
or at such other address as the Company shall have furnished to the Holder. Each
such notice or other communication shall for all purposes of this agreement be
treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or five days
after the same has been deposited in a regularly maintained receptacle for the
deposit of the United States mail, addressed and mailed as aforesaid.
 
6.5  Counterparts. This agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.
Facsimile execution shall be deemed originals.
 

_________ 
 _________
Initials 
 Initials

 
6

--------------------------------------------------------------------------------


 
6.6  Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.
 
6.7  Attorneys Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys fees.
 
6.8  Governing Law; Jurisdiction. This Warrant shall be governed by and
construed in accordance with the laws of the State of California, without giving
effect to its principles regarding conflicts of law. Each of the parties hereto
consents to the jurisdiction of the federal courts whose districts encompass any
part of the City of San Diego or the state courts of the State of California
sitting in the City of San Diego in connection with any dispute arising under
this Warrant and hereby waives, to the maximum extent permitted by law, any
objection including any objection based on forum non conveniens, to the bringing
of any such proceeding in such jurisdictions.
 
6.9 Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transactions hereby. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Warrant will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Warrant, that the Holder shall be entitled, in
addition to all other available remedies at law or in equity, and in addition to
the penalties assessable herein, to an injunction or injunctions restraining,
preventing or curing any breach of this Warrant and to enforce specifically the
terms and provisions hereof, without the necessity of showing economic loss and
without any bond or other security being required.
 
IN WITNESS WHEREOF, the parties hereto have duly caused this Warrant to Purchase
Common Stock to be executed and delivered on the date first above written.
 
Infinium Labs, Inc.     Golden Gate Investors, Inc.
 
By: /s/ Greg Koler_____________  By: /s/ Travis Huff___________
 


 
Title: President and CEO_______  Title: Portfolio Manager ______
 

_________ 
 _________
Initials 
 Initials


7

--------------------------------------------------------------------------------



APPENDIX 1
 
WARRANT NOTICE OF EXERCISE
 
1. The undersigned hereby elects to purchase _____ shares of the Common Stock of
Infinium Labs, Inc. pursuant to the terms of the Warrant to Purchase Common
Stock issued to Golden Gate Investors, Inc. on January ___, 2006.
 
2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:


Golden Gate Investors, Inc.
7817 Herschel Ave., Suite 200
La Jolla, California 92037
 
3. The undersigned makes the representations and covenants set forth in
Article 5 of the Warrant to Purchase Common Stock.
 


 
________________________________
 
(Signature)
 
___________________________
 
(Date)
 

_________ 
 _________
Initials 
 Initials

 
8

--------------------------------------------------------------------------------

